Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 6/30/22 is acknowledged. Applicant elected Group I (claims  33, 35, 36, 38, 41,and newly added claims 49-54) drawn to a sensor molecule for detecting a carbohydrate and the following:
a species set forth as SEQ ID NO:9 corresponding to BgaR carbohydrate binding domain (CBD) , GFP2 and Rluc8 with traverse. This election also reads on newly introduced SEQ ID NO:15-18, which are now rejoined with the elected species.
 	Claims 1-32, 34, 37, 39-40, 44-46 have been canceled.
 	Claims 35, 36-38, 41-43, 47-48  are withdrawn as drawn to non-elected subject matter. 
 	In traversal of restriction requirement, applicant argues that the search and examination of the entire application does not impose an undue burden of searching and examination on the examiner and all claims and species should be rejoined.
This argument was fully considered but was found unpersuasive.
 	This is because as explained previously, instant invention does not provide a special technical feature that is novel and non-obvious over the prior art. Considering that the scope of instant sensor is enormous comprising many BgaR transcription factors from all bacterial sources and species and tens and tens of energy transfer donor and/or acceptor domains of separate structure which each need to be searched and examined, there is no way that all species/inventions embraced within the scope of the claims may be properly searched within the time constraints provided by the office per application. Therefore, in contrast to applicant’s view, rejoinder of all species and inventions does impose an undue burden of searching and examination on the examiner and for said reason in addition to those provided in the previous office action, restriction is maintained and is hereby made Final.
	 Finally, applicant must rest assured that all species disclosed in the claims will be examiner one at the time, after the elected species is found allowable in accordance with requirements of  37 CFR section 1.141 and the rejoinder of method claims will be considered once the elected invention is in allowable condition.
					DETAILED ACTION
Claims 33, 49-54 (SEQ ID NO:9, GFP2 and RLuc8 species and SEQ ID NO:15-18 only) are under examination on the merits.
Specification
The specification is objected for reciting hyperlink language (see for example, page 31, line 19). Applicant is advised to delete hyperlink language everywhere in the disclosure, in compliance with 37 CFR section 1.57(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 49-54 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 33 (and its dependent claims 49-54), it is unclear what exactly being sensed (detected). In other words, it is unknown if the sensor is a lactose/lactulose detector or can detect other molecules. Further, the term “altered” is generic and it remains unclear if the spatial location and/or dipole orientation of the donor domain relative to accepter domain in sensor in decreased or increased after lactose or lactulose binds the transcription factor.
Claims 33, 49 -54 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 33 (and its dependent claims 49-54), it is unclear what “a resonance energy transfer donor domain” and  “a resonance energy transfer acceptor domain” are in terms of length and start and end residues. Also, in claim 54, it is unknown what  “a carbohydrate binding domain “is in terms of length and start and end residues.
Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 49, the phrase “for example” is indefinite. Also said claim appears to be a Markush claim but it fails to recite the term “and” before “an Oplophorus ….” in the last line.
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 51, it is unclear how the sensor molecule claimed can have “at least 100% identity to SEQ ID NO:15-18”. Appropriate clarification is required.
Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 53, The phrase “the chemiluminescent donor domain” lacks antecedent basis. Further, it is unknown if by referring to “carbohydrate” applicant is referring to lactose and lactulose or any generic carbohydrate. Furthermore, the phrase ”the Forster distance” is unclear and lacks antecedent basis.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 49-50, 52-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 33 (and its dependent claims 49-50, 52-54) is directed to a genus of sensor molecules comprising a genus of variants of bacterial BgaR , as well as a genera of “ resonance energy transfer donor domains” and  “a resonance energy transfer acceptor domains”, wherein said genus of sensors is inadequately described in the disclosure.
 	Considering generic claim 33, The court of Appeals for the Federal Circuit has recently held that such a general  definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, in base claim 33, applicant is claiming a genus of sensors by what they do, rather than what they structurally are. Said claim does not even provide the distance among individual constituents of the claimed sensors so that “spatial location change” or “dipole orientation change” will be detected upon lactose or lactulose binding.
 	With respect to the “energy transfer donor domain” and “energy transfer acceptor domain” phrases in claim 33, as mentioned above, the metes and bounds of said generic phrases are unclear and said domains read on thousands and thousands of donors and acceptors that may come from many different sources and species. Further said phrases also embrace various derivatives of said domains and the few species provided (see for example claims 36 and 38)  are totally inadequate to fully describe all members of the genera of domains claimed.
Regarding the “BgaR variants”, applicant has failed to provide a specific definition for said term in the specification and only some examples and embodiments of said BgaR transcription factor variants have been characterized. In some embodiments “variants” are a bit more structurally defined as polypeptides having at least 60% identity to SEQ ID NO:9. However, even “60% or higher sequence identity to SEQ ID NO:9” (see for example claim 54) is extremely broad and allows for (157X0.4=63) at least 63 residues in BgaR “carbohydrate binding domain alone” to be substituted, deleted etc. Considering that the whole sensor may be of 833 amino acids in length (see for example SEQ ID NO:15 total length), the identity of 833-63=790 residues in the claimed sensors remains unknown. Hence, the term “variant” allows for 790 residues within the sensor structure to be substituted, deleted etc.
Given the breadth of these claims, the specification fails to teach which residues in such “BgaR variants” must remain intact such that they will still bind lactose or lactulose and exhibit the “altered spatial location and/or dipole orientation” as recited in claim 33. 
All applicant provides is a few species (namely sensors having SEQ ID NO:15-18 ) which is totally inadequate to fully describe all members of the genus of sensors claimed.
Therefore, based on the information provided in the disclosure, one of skill in the art cannot reasonably conclude that applicant had full possession of the genera of “bacterial BgaR and variants thereof” and the genera of “ resonance energy transfer donor domains” and  “a resonance energy transfer acceptor domains” and their appropriate distances relative to one another. 
Since said products are inadequately described sensors comprising said products are also inadequately described.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33, 49-54 are rejected under 35 U.S.C. 102(a)(2) as anticipated by
by Trowell et al., “Trowel” (US patent publication No. US2020/0103412, also corresponding issued as Patent No. 11,385,234, 7/2022) or in the alternative, under 35 USC section 103 over Trowell in view of Papoutsakis et al., “Papoutsakis” (US2012/0064587, 3/2012, see also corresponding issued patent 8,759,070, 6/2014).
From now on, all cited references are referred to by patent publications:
 	Trowell publication teaches about designing sensors (or DNA encoding them) for detecting analytics in a sample (see [0080], wherein said sensors comprise a domain that binds the analyte, a chemiluminescent donor domain and an acceptor domain, wherein said domains may be linked, see [0424], resulting in a covalent bond, and wherein the separation and relative orientation of the donor domain and the acceptor domain in the presence/absence of analyte is within plus/minus 50% of the Foster distance. In [0059], Trowell teaches about GFP2 as acceptor domain (or DNA encoding it) and Renilla luciferase 8 (Rluc8) as a DNA/polypeptide source for donor domain in its sensor.
In [0483], Trowell teaches that its recombinant sensor showed promising maltose (disaccharide) detection results when it comprised  a maltose binding protein (MBP). Trowell also discloses SEQ ID NO:6 (see published application search results , hit #14 in SEQ ID NO:15 search, hit # 50 for SEQ ID NO:16  search , hit #16 in  SEQ ID NO:17 search, and hit #25 (in SEQ ID NO:18 search) respectively, all available under public PAIR) ,wherein said sequences have at least 62.8%  65.2% and 65.5% and 63.5% identity to SEQ ID NO:15-18, respectively. Said sensors of Trowell are expected to inherently be capable of exhibiting altered spatial location of the donor domain relative to acceptor domain upon lactose or lactulose binding, anticipating claims 33, 49-53. This is because, both maltose and lactose have identical formulae (C12H22O11) and very similar structures and hence are expected to behave similarly in binding MBP.
However, in case applicant believes the sensors of Trowell (or DNA encoding them) will not successfully detect lactose or lactulose as Trowell has not explicitly mentioned successful lactose detection, instant invention is obvious over Trowell in view of Papoutsakis because of the following reasons:
As mentioned above, Trowell teaches about Renilla luciferase 8 (Rluc8) as donor domain and GFP2 as acceptor domain in its sensor for detection of various analytes including maltose (utilizing a maltose binding protein (MBP) as analyte binding domain and 
Papoutsakis publication (see [0046]) teaches about the inducibility of BgaR by lactose through its promoter) wherein said BgaR is from Clostridium perfringens ( and inherently encodes a product having a lactose binding domain having at least 60% identity to SEQ ID NO:9), prior to this invention.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the sensor of Trowell and depending on the desired analyte to be detected, substitute its analyte binding domain (or DNA encoding it) with the binding domain of the desired analyte. One of ordinary skill in the art,  when for example intends to detect lactose, is readily motivated to substitute the MBP protein domain in the maltose sensor of Trowell with the BgaR of Papoutsakis. This is because Papoutsakis in its abstract mentions that BgaR has a very high and specific affinity (inducibility) for lactose.
One of ordinary skill in the art has a reasonable expectation of success in detecting lactose using the sensor of Trowell in view of Papoutsakis because such sensor design methods and their final products were fully established in the art before the effective filing of this application, rendering the invention obvious.
No claim is allowed.					
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651